      Case 4:21-cv-01745 Document 1 Filed on 05/27/21 in TXSD Page 1 of 10




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


 Lior Shpilfogel,                                                     Case No.: 4:21-cv-1745
 individually and on behalf of all others similarly situated,
                                           Plaintiff,                 CLASS ACTION COMPLAINT

                -v.-                                                  DEMAND FOR JURY TRIAL
 ProCollect, Inc.; and John Does 1-25,
                                        Defendants.

       Plaintiff Lior Shpifogel brings this Class Action Complaint by and through his attorneys,

Stein Saks, PLLC, against Defendant ProCollect, Inc. (“ProCollect”), individually and on behalf of

a class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure,

based upon information and belief of Plaintiff’s counsel, except for allegations specifically

pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      The Fair Debt Collection Practices Act (“FDCPA’) was enacted in response to the

"abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors." 15 U.S.C. §1692(a). This was because "abusive debt collection practices contribute

to the number of personal bankruptcies, to material instability, to the loss of jobs, and to invasions

of individual privacy." Id. The Act concluded that "existing laws…[we]re inadequate to protect

consumers," and that "'the effective collection of debts" does not require "misrepresentation or other

abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

       2.      The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged." Id. § 1692(e). After determining that the existing consumer
      Case 4:21-cv-01745 Document 1 Filed on 05/27/21 in TXSD Page 2 of 10




protection laws were inadequate, Id. § 1692(b), consumers were given a private cause of action

against debt collectors who fail to comply with the Act. § 1692k.

                                 JURISDICTION AND VENUE

       3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court also has pendant jurisdiction over the State law claims, if any,

in this action pursuant to 28 U.S.C. § 1367(a).

       4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

a substantial part of the events or omissions giving rise to the claim occurred and where the Plaintiff

resides.

                                   NATURE OF THE ACTION

       5.      Plaintiff brings this class action on behalf of a class of Texas consumers under

Section 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

Practices Act ("FDCPA"), and

       6.      Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

       7.      Plaintiff is a resident of the State of Texas, County of Harris.

       8.      Defendant ProCollect is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with a service address c/o John W Bowdich at 8150 N.

Central Expy, Suite 500, Dallas, TX 75206.

       9.      Upon information and belief, Defendant ProCollect is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.
      Case 4:21-cv-01745 Document 1 Filed on 05/27/21 in TXSD Page 3 of 10




       10.     John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                     CLASS ALLEGATIONS

       11.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

       12.     The Class consists of:

               a. all individuals with addresses in the State of Texas;

               b. to whom ProCollect sent a letter attempting to collect a consumer debt;

               c. in two sub-classes where the letter:

                         1. adds an unauthorized collection fee; or

                         2.   claims the debt can remain on the debtor’s credit report for up to

                              seven years; and

               d. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.

       13.     The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf it attempts to collect and/or has

purchased debts.

       14.     Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate families.

       15.     There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue is
      Case 4:21-cv-01745 Document 1 Filed on 05/27/21 in TXSD Page 4 of 10




whether the Defendant’s written communication to consumers, in the form attached as Exhibit A,

violate 15 U.S.C. §§ 1692e and 1692f.

       16.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor his attorneys

have any interests, which might cause them not to vigorously pursue this action.

       17.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominance over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendant’s written communication to consumers, in the form

                   attached as Exhibit A, violate 15 U.S.C. §§ 1692e and 1692f.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendant’s common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent
      Case 4:21-cv-01745 Document 1 Filed on 05/27/21 in TXSD Page 5 of 10




                   class members. Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

       18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

       19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).

                                     FACTUAL ALLEGATIONS

       20.     Plaintiff repeats the above allegations as if set forth here.

       21.     Some time prior to January 21, 2021, Plaintiff allegedly incurred an obligation to

non-party 2929 Weslayan Apartments (“Weslayan”).
      Case 4:21-cv-01745 Document 1 Filed on 05/27/21 in TXSD Page 6 of 10




       22.     The obligation arose out of transactions incurred primarily for personal, family, or

household purposes, specifically an apartment rental.

       23.     The alleged Weslayan obligation is a "debt" as defined by 15 U.S.C.§ 1692a (5).

       24.     Weslayan is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

       25.     According to Defendant’s letter, Weslayan referred the debt to ProCollect for

collection.

       26.     ProCollect collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United States

Postal Services, telephone and internet.

                              Violation – January 21, 2021 Collection Letter

       27.     On or about January 21, 2021, Defendant sent Plaintiff an initial collection letter

regarding the alleged debt. See Letter attached as Exhibit A.

       28.     The Letter states that ProCollect is collecting $162.20 as the “Amount Due” and an

additional “Collection Fee: $7.50 *”.

       29.     The asterisk refers to a different statement in the Letter that, “* Collection fee is

authorized by the agreement with your Creditor or state law.”

       30.     Upon information and belief, the $7.50 collection fee is not authorized by the alleged

agreement with the creditor, nor by state law.

       31.     Defendant tacked on this fee improperly.

       32.     The Letter also states, “ProCollect would like to work with you to develop a strategy

to get this debt paid off as soon as possible so your credit is not further impaired. A negative line

item on your credit report can remain for up to seven (7) years”.
      Case 4:21-cv-01745 Document 1 Filed on 05/27/21 in TXSD Page 7 of 10




        33.    This statement is deceptive since the debt can only be reported on a Plaintiff’s credit

report for seven years from the date of default, not from the date of reporting.

        34.    The Plaintiff’s account was in default well before January 21, 2021 (the date of the

letter), and therefore it is impossible that Plaintiff’s account would be reported for seven years from

that date.

        35.    Defendant’s letter is a deceptive tactic to coerce a payment from Plaintiff on the debt

by threating him with harm to his credit report for an impliedly significantly longer time period than

allowable by law.

        36.    Because of Defendant’s improper statements in its letter, Plaintiff was unable to

evaluate his options of how to handle this debt.

        37.    Because of this, Plaintiff expended time, money, and effort in determining the proper

course of action.

        38.    In addition, Plaintiff suffered emotional harm due to Defendant’s improper acts.

        39.    These violations by Defendant were knowing, willful, negligent and/or intentional,

and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

        40.    Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

with the legally protected right to be not to be misled or treated unfairly with respect to any action

for the collection of any consumer debt.

        41.    Defendant’s deceptive, misleading, and unfair representations with respect to its

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

intelligently respond to Defendant’s collection efforts because Plaintiff could not adequately

respond to Defendant’s demand for payment of this debt.
      Case 4:21-cv-01745 Document 1 Filed on 05/27/21 in TXSD Page 8 of 10




        42.     Defendant’s actions created an appreciable risk to Plaintiff of being unable to

properly respond or handle Defendant’s debt collection.

        43.     Plaintiff was confused and misled to his detriment by the statements in the dunning

letter, and relied on the contents of the letter to his detriment.

        44.     Plaintiff would have pursued a different course of action were it not for Defendant’s

violations.

        45.     Because of the statements by Defendant in the Letter, Plaintiff subsequently paid the

alleged amounts due, including the allegedly owed “collection fee”.

        46.     Defendant would not have done so absent all the false, misleading, unfair, and

deceptive statements in the Letter.

        47.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.


                                  COUNT I
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692e et seq.

        48.     Plaintiff repeats the above allegations as if set forth here.

        49.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. § 1692e.

        50.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any deceptive, or

misleading representation or means in connection with the collection of any debt.

        51.     Defendant violated said section by:

                a. Implying that the alleged debt would be reported to the credit bureaus for seven

                    years although that was untrue;
      Case 4:21-cv-01745 Document 1 Filed on 05/27/21 in TXSD Page 9 of 10




                  b. Falsely representing the character, amount or legal status of the debt in violation

                      of §1692e (2)

                  c. Improperly collecting a debt in violation of § 1692e, 1692e (5), 1692e (8),

                      1692e(10) by adding an unauthorized collection fee.

       52.        By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s

conduct violated Section 1692e, et seq. of the FDCPA and Plaintiff is entitled to actual damages,

statutory damages, costs and attorneys’ fees.

                                  COUNT II
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692f et seq.

       53.        Plaintiff repeats the above allegations as if set forth here.

       54.        In the alternative, Defendant’s debt collection efforts attempted and/or directed

towards the Plaintiff violated various provisions of the FDCPA, including but not limited to, 15

U.S.C. § 1692f.

       55.        Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

       56.        Defendant violated this section by unfairly advising him that his debt would be

reported to the credit bureaus for seven years although that was untrue, and adding an unauthorized

collection fee.

       57.        By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s

conduct violated Section 1692f, et seq. of the FDCPA and Plaintiff is entitled to actual damages,

statutory damages, costs and attorneys’ fees.

                                   DEMAND FOR TRIAL BY JURY

       58.        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.
     Case 4:21-cv-01745 Document 1 Filed on 05/27/21 in TXSD Page 10 of 10




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Lior Shpilfogel, individually and on behalf of all others

similarly situated, demands judgment from Defendant ProCollect as follows:

       a)      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Eliyahu Babad, Esq., as Class Counsel;

       b)      Awarding Plaintiff and the Class statutory damages;

       c)      Awarding Plaintiff and the Class actual damages;

       d)      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       e)      Awarding pre-judgment interest and post-judgment interest; and

       f)      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


   Dated: May 27, 2021                                      Respectfully submitted,

                                                            Stein Saks PLLC

                                                            s/ Eliyahu Babad
                                                            By: Eliyahu Babad, Esq.
                                                            285 Passaic Street
                                                            Hackensack, NJ 07601
                                                            Phone: (201) 282-6500 ext. 121
                                                            Fax: (201) 282-6501
                                                            EBabad@SteinSaksLegal.com

                                                            Attorneys for Plaintiff
                                                            Pending pro hac vice
